                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

CATRINA RENEE JEFFERSON,                  )
                                          )
       Petitioner,                        )
                                          )   CIVIL ACTION NO. 16-0628-CG
vs.                                       )
                                          )   CRIMINAL NO. 15-00267-CG-MU
UNITED STATES OF AMERICA,                 )
                                          )
       Respondent.                        )

                                     ORDER

      After due and proper consideration of all portions of this file deemed relevant

to the issues raised, and there having been no objections filed, the Recommendation

of the Magistrate Judge made under 28 U.S.C. § 636(b)(1)(B) is ADOPTED as the

opinion of this Court.

      DONE and ORDERED this 14th day of November, 2018.


                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
